DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/13/2021.  As directed by the amendment: claim 1 been amended, claims 31 been cancelled, and claim 33 has been added.  Thus, claims 1, 3 – 24, 26 – 30, 32, and 33 are presently pending in this application with claims 7, 29, and 30 currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see pages 8 – 13, filed 12/13/2021, with respect to claims 1, 3 – 6, 8 - 24, 26 – 28, 32, and 33 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 6, 8 - 24, 26 – 28, 32, and 33 has been withdrawn. 

Election/Restrictions
Claims 1, 3 – 6, 8 - 24, 26 – 28, 32, and 33 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 01/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/22/2020 is withdrawn.  Claims 7, 29, and 30, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 – 24, 26 – 30, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are: Gable (U.S. 2006/0188407), Peters (U.S. 5,024,668), Zanin (U.S. 2020/0139041), Rule (U.S. 2016/0317744), Levinson (U.S. 2012/0039809), Lowery (U.S. 2011/0054276), Robinson (U.S. 2010/0168535), and Wong (U.S. 5,165,406).
Regarding claim 1, cited prior arts do not teach that wherein the cannula inlet is spaced apart from the cannula outlet and the cannula inlet and the cannula outlet are configured to be disposed in the bodily fluid of the patient, and further wherein the first lumen forms a sheath around a circumference of the second lumen such that the first lumen and the second lumen comprise a coaxial relationship.
Claims 3 – 24, 26 – 30, 32, and 33 are allowed due to their dependency on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783